Citation Nr: 1804448	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  07-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to chemicals and biological weaponry in Shipboard Hazard and Defense(SHAD)/Project 112and/or as secondary to service-connected diabetes mellitus and/or coronary artery disease, status post myocardial infarction, with associated peripheral arterial disease of the bilateral lower extremities


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to September 1977, with service in the Republic of Vietnam.  Among his awards and decorations, he is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal was previously before the Board in August 2009 and July 2017 at which time the Board remanded this matter for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in July 2017 to obtain addendum opinions, including an opinion as to whether the Veteran's service-connected disabilities of coronary artery disease, status post myocardial infarction, and associated peripheral artery disease of the bilateral lower extremities may have caused or aggravated his hypertension.  An addendum opinion was obtained in September 2017; however, in the January 2018 informal hearing presentation (IHP), the Veteran's representative argues that the addendum opinion is inadequate for rating purposes because the examiner did not provide a rationale in support of her opinion.  The Board has reviewed the September 2017 addendum opinion and agrees that an adequate rationale was not provided in support of the examiner's findings addressing secondary service connection.  In light of this inadequacy, the Board finds that a remand is warranted to obtain another opinion on this matter.  

Additionally, in the January 2018 IHP the Veteran's representative argues that the Veteran's service-connected diabetes has aggravated his hypertension and cites to the following articles in support of his argument: "Diabetes and Hypertension: Is There a Common Metabolic Pathway?" and "Diabetes and Hypertension:  A Position Statement by the American Diabetes Association."  The Board observes that an opinion addressing the relationship between diabetes mellitus and hypertension was obtained in April 2016.  However, given the new research, the Board finds it prudent to obtain an additional opinion that considers the newly cited evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain addendum opinions from the September 2017 examiner or another qualified examiner, regarding the nature and etiology of the Veteran's diagnosed hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The relevant records in the Veteran's electronic claims file must be made available to the reviewing examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension was caused by OR aggravated (i.e., permanently worsened beyond normal progression) by any of his service-connected disabilities of coronary artery disease, status post myocardial infarction, associated peripheral artery disease of the bilateral lower extremities, and/or diabetes mellitus. 

In doing so, the examiner is requested to consider the following evidence: June 2009 Informal Hearing Presentation ("[a]therosclerosis can cause high blood pressure, which if not treated can lead to blood vessel damage, stroke, heart failure, heart attack, or kidney failure," citing http://www.webmd.com/hypertension-high-blood-pressure/guide/blood-pressure); June 2011 Disability Benefits Questionnaire (listing hypertension as one of his diagnoses "that pertain to IHD"); January 2018 Informal Hearing Presentation, citing the articles "Diabetes and Hypertension: Is There a Common Metabolic Pathway?" and "Diabetes and Hypertension: A Position Statement by the American Diabetes Association."

Please provide an opinion addressing the relationship between each disability and hypertension, and support each opinion with a rationale.

2. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




